 In the Matter of PITTSBURGH PLATE GLASS COMPANYandFEDERATIONOF FLAT GLASS WORKERS OF AMERICA,AFFILIATED WITH C. I. O.Case No. C-1222.-Decided September 19, 1939GlassManufacturing Industry-Unit Appropriate for Collective Bargaining:production and maintenance employees,excluding window-glass cutters,super-visory employees,and clericalemployees not directly connected with production,at ,fiat-glass plantsof Companyin six cities;unit found appropriate by Boardin previous representation proceeding adheredto-Representatives:proof ofchoice: majority of union;findings of Board in prior representation proceeding.adheredto-Collective Bargaining:refusal to bargain admitted by Company ;refusal notjustified by Company's denial of appropriateness of unit proposedby union where Board had found that -unit appropriate in immediately preced-ing representation proceeding;Company ordered,upon request, to bargainwith union.Mr. Robert W. Kleeb,for the Board.Smith, Buchanan & Ingersoll,byMr. John G. Buchanan, Mr. Wil-liam J. Kyle, Jr.,andMr. Donald L. McCaskey,of Pittsburgh, Pa.,andIgoe, Carroll, Keefe and McAfee,byMr. J. Wesley McAfee,ofSt. Louis, Mo., for the respondent.ilfr.H. B. HolmesandMr. W. T. Lewis,of Columbus, Ohio, for theFederation.Mr. Fred J. Ho f f meister,of St. Louis, Mo., for the Crystal CityUnion.Mr: Robert Kramer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federation ofFlat Glass Workers of America, affiliated with C. I. 0., herein calledthe Federation, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fourteenth Region (St.Louis,Missouri), issued its complaint, dated June 17, 1938, againstPittsburgh Plate Glass Company, Pittsburgh, Pennsylvania, hereincalled the respondent, alleging that the respondent at its plant sit-15 N. L. R. B., No. 58.515 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDuated at Crystal City, Missouri, had engaged in and was engagingin unfair labor practices affecting commerce., within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing, were duly. servedupon the respondent and the Federation. Tn'respect of the unfairlabor practices within the meaning of Section 8 (2) of the Act, thecomplaint alleged in substance that the respondent- had dominatedand interfered with the formation and administration of Crystal CityGlassWorkers' Union, herein called the Crystal City Union, 'a labororganization of the respondent's employees at its Crystal City, Mis-souri; plant.A hearing was held in Crystal City, Missouri, on July18, 20, and 22, 1938, before Joseph L. Maguire, the Trial Examinerduly designated by the Board. The Crystal City Uilion did not enteran appearance, or attempt. to intervene in the proceeding.On July22, .1938, counsel for the Board, the respondent, and the Federationentered into a stipulation, on the basis of which the Board, on Sep-.tember 22, 1938, issued a Decision and Order 1 requiring the respond-ent to cease and desist "from recognizing or dealing with the CrystalCity Glass Workers' Union as a labor organization, or any, person orgroup of, persons. purporting to represent said organization."OnJanuary 14, 1939, the United States Circuit Court. of -Appeals for theEighth ' Circuit entered a decree enforcing the Order of the Board.2On April 4, 1938, the Federation filed with, the Regional Directorfor the Sixth Region (Pittsburgh, Pennsylvania) a petition, and onMay 13,.1938, an amended petition, alleging that a question .affectingcommerce had arisen concerning the representation of the respond-ent's employees at its plants located in Ford City and Creighton,Pennsylvania; Mt. Vernon, Ohio; Clarksburg, West Virginia; Henry-etta,Oklahoma; and Crystal City, Missouri, and requesting an inves-tigation and certification of representatives pursuant to Section 9(c) of the Act.On May 26, 1938, the Board ordered an investigationand authorized the Regional Director to conduct it.Pursuant to anotice of hearing issued on September 27, 1938, by the Regional Direc-tor, a .hearing was held on October 13 and 14, 1938, at Pittsburgh,Pennsylvania; before Tilford E. Dudley, duly designated- as TrialExaminer by the Board.At the opening of the hearing the TrialExaminer denied the request of the Crystal City Union to interveneon the ground that the Crystal City Union, ' having been named inthe Federation's petition and amended petition as a labor organiza-tion claiming to represent employees directly. affected by the investi-gation, was already a party to the proceeding.The Crystal City18 N. L.R. B. 1210.2102 F. (2d) 1004. PITTSBUJIGH PLATE GLASS COMPANY517Union then waived any absence of formal notice to it of the hearing.The Board,the respondent,the Federation,and the Crystal CityUnion wererepresented by counsel and participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on all the issues was afforded allthe parties,except that the Trial Examiner,because of the Board'sDecision and Order of September 22, 1938, refused to allow theCrystal City Union to introduce evidence as to its membership orrepresentation of employees.After the hearing, the respondent, theFederation and the Crystal City Unionfiled briefs,and on December20, 1938, pursuant to noticeduly servedupon all the parties,oral argu-ment, in which-counsel for the respondent and the Federation par-ticipated,was had before the Board in Washington,D. C.On Janu-ary 13, 1939,the Board issued its Decision and Certification of Repre-senatives,3finding:(1) that the production and maintenance em-ployees of the respondent, excluding window-glass cutters, clericalemployeesnot directlyconnected with production,and supervisoryemployees, at the respondent's fiat-glass' plants situated in Mt. Ver-non, Ohio; Clarksburg, West Virginia; Henryetta, Oklahoma; Crys-talCity,Missouri;Creighton,Pennsylvania; and Ford City,Pennsylvania,constituted a unit appropriate, for the purposes of -col-,lective bargaining within the meaning of Section 9(b) of the Act;and (2)that the Federation was the exclusive representative of allthe employees in the above-described unit for the purposes of col-lective bargaining, .within the meaning of Section 9, (a) of the Act.The Board certified the Federation as the exclusive representative ofthe employees in the unit found to be appropriate.Upon charges duly filed by the Federation, the Board, by theRegional Director for the Sixth Region(Pittsburgh,Pennsylvania),issued its complaint in the instant,proceeding,dated February 20,1939, against the respondent,alleging that the respondent had en7gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and(5) and Section 2(6) and(7) of the Act.Copies of the complaint,accompanied bynotice of hearing, were duly served upon the- respondent and theFederation.In respect of the unfair labor practices the complaint alleged insubstance(1) that on or about January 18 and 19, 1939, and there-after the respondent refused to bargain collectively with the Fed-eration as the exclusive representative of all the respondent's em-ployees in the unit found by the Board in its Decision of January13,1939, to be appropriate for the purposes of collective bargaining;810 N. L.R. B. 1111.199-549-39-vol. 15--34 ,518DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (2) that by the above and other acts the respondent interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.The respondent filed an answer, dated March 3, 1939, admitting theallegations of the complaint in respect to its refusal to bargain col-lectively with the Federation, but denying that it had thereby engagedin any unfair labor practices within the meaning of the Act.Theanswer affirmatively alleged that the Board's Decision and Certifica-tion of Representatives and the findings therein were "erroneous, arbi-trary, and invalid, for the. reason, among others," that the unit foundappropriate for the purposes of collective bargaining by the Boardwas not the appropriate unit "within the meaning of Section 9" of theAct.Pursuant to notice, a hearing was held at Pittsburgh, Pennsylvania,on March -6, 1939, before Webster Powell, the Trial Examiner dulydesignated by the Board.At the opening of the hearing, the CrystalCity Union requested leave to intervene.The respondent joined inthis request of the Crystal City Union.The Trial Examiner per-mitted the Crystal City Union to intervene, but stated that he wouldnot permit it to addixce evidence on matters decided by the Board'sDecisions of September 22, 1938, and January 13, 1939.The Board,the respondent, the Federation, and the Crystal City Union wererepresented by counsel and participated in the hearing.During the hearing the Trial Examiner excluded evidence offeredby the Crystal City Union to prove: (1) that at the time of thehearing; 1,500 of the 1,800 employees at the Crystal City plant be-longed to the Crystal City Union and had designated it as their rep-resentative for the purposes of collective bargaining, and that themembers of the Crystal City Union were opposed to being representedby the. Federation for the purposes of collective bargaining; (2)that the respondent had not dominated, interfered with, or con-tributed support to the Crystal City Union; (3) that the employeesat the Crystal City plant had distinct interests from employees atthe respondent's other plants; (4) that the Crystal City Union hadbargained collectively with the respondent for its members until therespondent refused to continue such bargaining because of thecharges, mentioned above, filed against the respondent by the Federa-tion with the Regional Director for the Fourteenth Region; and (5)that since the stipulation of July 22, 1938, was entered into by theBoard, the respondent, and the Federation, and since the Board'sDecision of January 13, 1939, the membership of the Crystal CityUnion had increased.The Trial Examiner also excluded substan-tially similar evidence offered by the respondent. PITTSBURGH PLATE GLASS COMPANY519Part (2) of the offers of proof was clearly inadmissible in view ofThe stipulation of July 22, 1938, the Board's Order of September 22,1938, and the court decree of January 14, 1939.4As to part (3), atthe hearing in the representation case the respondent and the CrystalCity Union were given full opportunity to present such evidence,and in the present proceeding neither the respondent nor the CrystalCity Union indicated that the proof sought to be admitted related toevidence unavailable at, discovered since, or not introduced in, therepresentation hearing.With respect to parts (1), (4), and (5) ofthe offers of proof, we find it unnecessary herein f6 rule upon the ad-missibility of such evidence.For the reasons hereinafter set forth,even if the facts stated in the offers of proof are accepted as true,they would not alter our determination of the appropriate bargainingunit.Neither the respondent nor the Crystal City Union has there-fore been prejudiced by the Trial Examiner's ruling.Apart from the limitations resulting from the above rulings of theTrial Examiner, full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all the parties.During the course of the hearing the Trial Examiner made a num-ber of rulings on other motions and on other objections to the admis-sion of evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On March 18, 1939, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, findingthat the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1) and (5) of theAct.He recommended that the respondent cease and desist from itsunfair labor practices and that, upon request, it bargain with theFederation as the exclusive representative of the employees in theunit, found appropriate by the Board in its Decision of January 13,1939.The respondent and the Crystal City Union each filed exceptionsto the Intermediate Report, and to various rulings of the Trial Exam-iner-, and briefs in support of their exceptions.On June 8, 1939,4The Crystal City Union asserts that the stipulation of July 22 and the Order ofSeptember 22 are not binding upon it because it did not intervene or participate in thathearing or sign the stipulation.However, the Crystal City Union did not enter anappearance or attempt voluntarily to intervene in the complaint proceeding. It was notentitled to notice of the hearing in the complaint proceeding and its presence was notnecessary to enable the Board to issue an appropriate order against the respondent.National Labor Relations Board Y. PennsylvaniaGreyhound Lines, Inc., andGreyhoundManagement Company,303 U. S. 261 (1938). 520DECISIONSOF NATIONALLABOR RELATIONS BOARDpursuant to notice duly served upon all the parties, oral argumentwas had before, the Board in Washington, D. C., by the respondent,the Federation, and the Crystal City Union. The Board has reviewedall the exceptions to the Intermediate Report and to the rulings ofthe Trial Examiner and finds them to be without merit, except asthey are consistent with the findings, conclusions, and order set forthbelow.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Pennsylvania corporation with its principalplace of business in Pittsburgh, Pennsylvania. It is engaged in themanufacture, sale, and distribution of, among other products, chem-icals, paints, varnishes, lacquers, brushes, and many types of glass.The respondent has separated its operations into five main divisions,namely: glass; cement; brushes; chemicals; and paint, varnish andlacquer.'.The present proceeding involves the glass division only..The following table shows the location of the plants in the glassdivision involved in this proceeding, the type of glass each pro-duces, the volume of its production in 1937, the percentage of thisproduction shipped in 1.937 to points outside the State in which theplant is located, the percentage of the raw materials used at eachplant shipped to it in 1937 from points outside the State in whichit is situated, and the normal number of employees at each plant.I In its Decision of January 13, 1939, the Board found that the five main divisions of therespondent's operations were : commercial, chemical, paint, brush, and flat glass.Thisfinding was based upon the testimony of Robert L. Clause, vice president of the respondentin charge of the flat-glass division.At the hearing in the instant proceeding,counsel forthe Board and the respondent agreed that the respondent's five divisions were those set,forth above in the present Decision. Percent-Percent-Percent-age ofage ofproductsraw materialsNormal number of em-PlantLocationProductsVolume of production in 1937shippedoutsideshippedPloyees as shown bypay roll of Sept. 30,State ofinto Stateofloca-1938locationtion inin 1937193721, 289(plate workers)Works No. 1___Creighton, Pa_________Plate and safety glass_________________35,072,350.33 sq. ft. of plateglass___________________{17,416,303.36 sq. ft. ofsafety glass__________________19939584947 (safety workers)-2,236(total).Works No. 4____Ford City, Pa_________Plate glass____________________________22,203,732.94 sq.ft---------------------------------9.5141,408Works No. 6----Ford City,Pa_________Carrarastructuralglass_______________150,219.16 sq.ft------- _----------------------------9545268Works N"o.9----Crystal City, Mo_____Plateand safety glass_________________{34,511,734.17 sq. ft. of plateglass _ _____________ _ _ __13,240,234 sq. ft. of safetyglass_____________________3199}201,007Works No. 10___Henryetta, OklaWindowglass_________________________494,530 boxes --------------------------------------83502273Works No.ll__Mt. Vernon, Ohio -----Window glaass_________________________893,389boxes ------------- _------------------------92282350Works No. 12___Clarksburg,W. Va____Windowglass ------------------------ >975,806 boxes --------------------------------------9939353Plate glass.2This figure is taken from the pay roll of Dec. 8, 1937, the last one prior to the hearing which reflected normal employment at this plant.3Safety glass.4This figure is taken from the pay roll of Feb. 1, 1938, the last one prior to the hearing which reflected normal employment at this'.plant.Normal total number of employees, 6,495.U_1CD 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDFederation of Flat Glass Workers of America is a labor organiza-tion affiliated with the Congress of Industrial Organizations,' admit-ting to its membership all production and maintenance employees,excluding window-glass cutters, clerical employees not directly con--nected with production, and supervisory employees, at all the plantsin the glass division of the respondent.Crystal City Glass Workers' Union is an unaffiliated organization.admitting to its membership only employees it the Crystal City p'laiit.of the respondent.:III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain collectively1.The appropriate unitIn our Decision of January 13, 1939, we found that the production,and maintenance employees of the respondent,excluding window--glass cutters,clerical employees notdirectlyconnected with produc-tion,and supervisory employees,at the respondent's flat-glass plantslocated in Mt. Vernon,Ohio; Clarksburg,WestVirginia;Henryetta,Oklahoma ; CrystalCity,Missouri;Creighton,Pennsylvania ; and'Ford City,Pennsylvania, constitute a unit appropriate for the pur-poses of collective bargaining.In that Decision we reviewed, the-evidence and set forth at length our reasons for holding such a unitappropriate.Nothing in the record of the present proceeding per-suades us that we should alter the conclusions we reached in our-Decision of January 13, 1939, in regard to the appropriate unit.As previously set forth, the CrystalCity Union and the respondentoffered evidence,which was excluded by the Trial Examiner, to show(1) that at the time of the hearing 1,500 of the 1,800 employees atthe Crystal City plant belonged to the CrystalCityUnion and haddesignated it as their representative for the purposes of collective'bargaining,and that theCrystal CityUnion members were opposedto being represented by the Federation for the purposes of collective.bargaining;(2) that since the stipulation of July 22, 1938, wasentered into by the Board,the respondent,and the Federation, and$ In Its Decision of January 13, 1939. the Board found that the Federation was affili-ated with the Committee for Industrial Organization.The evidence Introduced at the.present hearing establishes that late in November 1938, subsequent to the hearing in therepresentation case, the Committee for Industrial Organization ceased toexist,and was,replaced by the newly formed Congress of Industrial Organizations, with, which- the Fed:eration is now affiliated. PITTSBURGH PLATE GLASS COMPANY523.since the Board's 'Decision of January '13, 1939, the. Crystal CityUnion's. membership had increased ; and ' (3) that the Crystal CityUnion had 'bargained collectively with the respondent for its mem-bers until the respondent refused to continue such bargaining be-cause of the charges filed against the respondent by the Federationin the proceedings resulting in the Board's Order and Decision of'September 22, 1938.Accepting the foregoing offer of proof as-correctly stating the facts, nevertheless, in view of the proceedings-against the respondent culminating in the court decree of January14, 1939, negotiations" between the respondent and the Crystal CityUnion cannot be regarded by the Board as evidence of genuine col-lective bargaining; nor can the Crystal City Union's membership.and representation of employees at the Crystal City plant be con-sidered by the Board as expressing the free choice of the employees.at that plant or as establishing the existence of another labor organi-zation, in addition to the Federation, capable of bargaining collec-tively with the respondent for the employees there. In ' so far as,this evidence can be assumed to show opposition among the CrystalCity plant employees to the Federation, the' Board's Decision ofJanuary 13, 1939, considered such arguments by the respondent and'the 'Crystal City Union.We see no reason'to alter our determina-tion there set forth.It is objected that the Board was in error in its finding in its-January 13; 1939, Decision that the contracts between the respondentand the Federation previous to the one of January 20, 1937, includedFederation members employed at the Crystal City plant.7We have-reexamined the record and adhere to our previous finding. The vice-president of the respondent, Robert L. Clause, who represented the-respondent at the negotiations preceding the signing of these con-tracts, testified that the agreement. of November 13, 1934, coveredthe Crystal City plant to the extent that the Federation had mem-bers there."The following contract, dated February 5, 1935, granteda 5-per cent wage increase to employees at all "plate and safety glass-'Clause testified :Q.You didn't exclude inthat particular' contract (November 1..1934] Crystal City,.did you?A. No, sir.Q.And by the terms of that contract . . . it included all of your employees who were-members ofthe Flat Glass Workers of America, didn't it?A. That is right.Q. If theyhad membersin Crystal City at that time then that included them in so far-as that.particularemployee wasconcerned?A. If they hadany membersin the plant, yes.Q.Then Crystal City wouldbe included in so far asitwould affect members who were-employeesat that time?A. As far as that agreement is concerned, yes. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDplants," 9 and was not limited, expressly or by implication, to theplants other than Crystal City.The contract of November 26, 1935,states that the Federation is recognized by the respondent "as thecollective bargaining agency for those employees who are members"of the Federation.1° It is true that the contract of November 26, 1935,:referred to occupation base rates at several plants, omitting CrystalCity.But there is no indication in the contract that this list ofplants for occupation base rates, which includes three plants not eveninvolved in the present proceeding, was intended to restrict all theother language and terms of the contract to the plants there listed.It is also true that the contract of January 20, 1937, expressly ex-eluded the Crystal City plant and that the Federation never ob-tained an exclusive bargaining contract which included the employeesat the Crystal City plant.Nevertheless, we think that the record isclear throughout not only that the Federation has endeavored at alltimes. to organize on a division-wide basis but also that in the pastcontracts have been signed upon such a basis.11It is objected also that at the present time the respondent and theFederation are bargaining in accordance with a contract which doesnot cover the Crystal City plant and that the Board's ruling "setsaside" this contract and in effect "extends" it to the Crystal City plant,even though that plant is expressly excluded therefrom. It seemsclear to us, however, that the Board in its determination of the appro-priate bargaining unit is not necessarily bound, and in many instancesshould not adhere, to a unit fixed through some previous agreementbetween private parties.This seems particularly clear where, as here,one of the parties has made its position plain at the time of signing0 This contract,as well as the previous one, contains the statements that the respondent"covenants and agrees...to apply and abide by the following rules and regulations inits relationships with its employees who are members of the Federalists..:and thatthe respondent"will discuss at any time matters of mutual interest to the Company andthose of'our employees who are members of the Federation"with duly designated Federa-tion representatives.10This contract also contains the statements in the previous two contracts set forth infootnote 9,supra.11 It is also stated that the parties to the contracts previous to the 1937 one "under-stood"that employees at the Crystal City plant were not included in these contracts.Both the testimony of Clause,the respondent's representative,as 'set forth in footnote 8,supra,and the testimony of Erwin L.DeShetler,who signed the November 26, 1935,agreement as secretary-treasurer of the Federation and who previously had been vicepresident of the Federation,is to the contrary..DeShetler testifiedQ.And you don'thave recognition in Crystal City plant at this time and you neverhave had;is that right?A. I won't say we never did have. I say that the first three agreements that we nego-tiatedwith the . . . Company gave us recognition at CrystalCity.and we were onlyexcluded from Crystal City...starting with the agreement negotiated in February 1937.Q.Well,were the Crystal City employees included in the first three agreements youhad?A. I would say they were;yes.They were not excluded.Q.Did you have any organization down there at that time, at Crystal City?A.We had a few members . . . PITTSBURGH PLATE GLASS COMPANY525the contract that the proper unit should be one different from thatestablished in it.Previous contracts are an important factor in de-termining the appropriate bargaining unit but the Board would, inour opinion, be abandoning its plain functions under Section 9 (b)of the Act if it refused to consider .all the factors in a case and reliedsolely for its determination, of the bargaining unit upon prior col-lective agreements'"Finally, it is said that the decision of the majority "imposes" abargaining representative upon the Crystal City employees anddenies them the opportunity "to express their own free choice as torepresentation"; and that it requires the respondent to deal with theFederation as representative of the Crystal City employees "al-though . . . the Federation has never been designated by a majorityof these employees to act as their representative."The same can besaid of the application of majority rule to any situation where agroup of employees are not unanimous in their choice of repre-sentatives.Within a department of a plant certain employees maynot wish to be represented by the choice of a majority; within a plantcertain departments may likewise prefer their own representative;and within the confines of a company certain plants (or a majorityof the employees therein) may not wish to bargain with the employerthrough the majority representative.Yet that fact does not neces-sarily mean that the department, plant or company-wide unit, as thecasemay be, is not appropriate for collective bargaining.Suchrestriction upon "free choice as to representation" is inherent inmajority rule.The question before, us, then, cannot be answeredmerely by pointing out that certain employees are not permitted todeal through the representative for which they may vote or whichthey may prefer.13,The issue before us is simply what bargaining unit will best insureto all the employees involved the full benefit of their right to self-,organization and collective bargaining.As stated in our previousDecision,14 the fact that wages, hours, working conditions, and manu-faeturing processes vary little as between the different plants; thefact that the grouping of the plants together tends to' place theemployees on a basis of equal bargaining strength with the employerand the fact that lack of a common grouping promotes disharmony12 See the concurring opinion of Mr. Edwin S.Smith and the dissenting opinion ofChairman Madden inMatter of American Can Co.andEngineers LocalNo. 30and Firemenand Oilers Local No.56,13 N. L.R. B. 1252.Is It is likewise beside the point to say that the wishes of the Crystal City employeesshould be determined by,a vote.Although no secret ballot was taken, prior to Certifica-tion it was stipulated by all parties that the Federation had as members a majority of theemployees in the unit found appropriate..24 10 N.L. R. B. 1111. DECISIONSOF NATIONAL LABOR RELATIONS BOAIWin the bargaining process to the advantage of one section of theemployees as against the other, without rational justification basedon a difference in the nature of their work, as happened in the 1935strike; the fact that throughout the history of self-organization inthe plants the only legitimate labor organization has recognized. theimportance of, and has constantly sought to establish, bargainingupon a division-wide basis; the fact that in actual practice contractswere signed upon a, division-wide basis until the respondent refusedto continue upon such a basis and insisted upon isolating the CrystalCity plant, where it was interfering with and dominating a labororganization of its employees; the fact that the previous history ofcollective bargaining between the respondent and the Federation,even when the Crystal City plant was excluded, shows the feasibility,ofgrouping all these plants, including Crystal City, in one bar-gaining unit; the fact that the Federation possesses an acknowledgedmajority in every plant but one and that conditions at the Crystal'City plant will almost inevitably be determined by conditions fixedfor all the other plants; the fact that the membership of the' CrystalCity Union is coerced and not voluntary and that the Federationhas established some membership there-all these factors lead us tothe conclusion that the interests of all the employees of the variousplants are interwoven and that collective bargaining for all theemployees involved can most effectively be achieved through the es--tablishment of a single bargaining unit.We find, therefore, that the production and maintenance employeesof the respondent, excluding window-glass cutters, clerical employeesnot directly connected with production, and supervisory employees, atthe respondent's flat-glass plants located in Mt. Vernon, Ohio; Clarks-burg,West Virginia; Henryetta, Oklahoma; Crystal City, Missouri;'Creighton, Pennsylvania; and Ford City, Pennsylvania, constitutea unitappropriate for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment, and that said unit insures to employeesof !the 1respondent the full benefit of tiieir rights to self-organizationand to collectivebargainingand otherwise effectuates the policies ofthe Act.2.Representation by the Federation of the majority in theappropriate -unitIn our Decision of January 13, 1939, we found that a majority ofall the employees in the appropriate unit are members of theFederation.None of the parties in the instant proceeding questioned-that finding as to the Federation's majority. Indeed, at the repre-sentation hearing, all parties stipulated that such was the fact. PITTSBURGH PLATE GLASS COMPANY527.We find that on January 18 and 19, 1939, and at all times there-sifter the Federation was the duly designated representative of amajority of the employees in the appropriate unit, and, pursuant to-Section 9 (a) of the Act, was the exclusive representative of all the-employees in such unit for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con--ditions of employment.3.The refusal. to bargain collectivelyThe respondent in its answer and at the hearing admitted the alle-gations of the complaint in respect to its refusal to bargain collec-tively on January 18 and 19, 1939, and thereafter with the Federationas the exclusive representative of the employees in the appropriateunit..The evidence introduced at the hearing also establishes that,as alleged in the complaint, the respondent then refused to bargaincollectively with the Federation.The respondent based thisrefusalto bargain collectively with the Federation upon a. denial of theappropriateness of the unit proposed by the Federation.-This unit,however, had been found appropriate by the Board,in its Decisionof January 13, 1939, after the respondent had had full opportunityto be heard.We find that on January 18 and 19, 1939, and at all times thereafterthe respondent refused to bargain collectively with the Federationas the exclusive representative of its employees in an appropriatebargaining unit in respect to rates of pay, wages, hours of employ-anent, and other conditions of work, and thereby interfered with,coerced, and restrained its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining and other mutual aid and protection as guaranteed inSection 7 of the Act.IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-As we pointed out in our Decision of January 13, 1939, the respondent in January1.937 had bargained collectively,and entered into a written agreement, with the Federationfor all Federation members employed at all the plants,except Crystal City, involved in thepresent proceeding.In January 1937 and thereafter the respondent refused the Federa-tion's request to bargain collectively for Federation members employed at the Crystal Cityplant and to include these employees in the written agreement covering employees at theother plants.In January. 1939 the respondent's only objection to the appropriateness ofthe bargaining unit proposed by the Federation was the inclusion therein of employees atthe Crystal City plant,and the respondent was willing to, and did,renew the previousagreement between it and the Federation covering employees at all the plants except'Crystal City. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDent describedin SectionI above, havea close, intimate,'and substan-tial relationto trade, traffic, and commerceamong the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free floe- of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall, therefore,order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act and to restore, as nearly as possible, the situationthat existed prior to the commission of the unfair labor practices.We have found that the respondent has refused to bargain collec-tively with the Federation. In order to effectuate the policies of theAct, we shall order the respondent,upon request, to bargain collec-tively with the Federation as the exclusive representative of all enI-ployees in the appropriate unit in respect to rates ofpay, wageshours of employment,and other conditions of employment.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OFLAWI.Federation of Flat Glass Workers of America; affiliated WithC. I. 0., is-a labor organization,withinthe meaning of Section 2 (5)of the Act.-2.The production and maintenance employees of the respondent-,excluding window-glass cutters, clerical employees not directly con-nected with production, and supervisory employees, at the respond-ent's flat-glass plants situated in Mt. Vernon, Ohio; Clarksburg, WestVirginia; Henryetta, Oklahoma; Crystal City, Missouri; Creighton,Pennsylvania;and Ford City,Pennsylvania,constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section9 (b) of the Act.3.By virtue of Section 9 (a) of the Act,Federation of Flat GlassWorkers of America, affiliatedwith C.I.0., having been selected astheir representative by a majority of the employees in an appropriateunit, was on January 18, 1939, and at all times thereafter has been,,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.4.By refusing to bargain collectively with the Federation of FlatGlassWorkers,of America,affiliated with C. I. 0., as the exclusiverepresentative of its employees in the appropriate unit, the respond-ent has engaged in and is engaging in unfair labor practices,withinthe meaning of Section8 (5) of the Act. PITTSBURGHPLATE GLASS COMPANY5295.By interfering with, restraining,and coercing its employees inthe exerciseof the rightsguaranteed in Section7 of the Act, therespondent has engagedin and is engagingin unfairlabor practices,within the meaning ofSection8 (1) of the Act.6.The aforesaidunfair laborpracticesare unfair labor practicesaffecting commerce, within the meaning ofSection 2(6) and (7)-of the Act.ORDERUponthe basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Pittsburgh Plate Glass Company, andits officers,agents,successors,and assigns, shall.:1.Cease and desist from :(a)Refusing to bargain collectively with Federation of Flat GlassWorkers of America, affiliated with C.I.0., as the exclusive repre-sentative of all itsproductionand maintenance employees,excludingwindow-glass cutters, clerical employees not directly connected withproduction,and supervisory employees, at its flat-glass plants situ-.ated in Mt. Vernon, Ohio; Clarksburg, West Virginia; Henryetta,Oklahoma; Crystal City, Missouri; Creighton, Pennsylvania; andFord City, Pennsylvania ;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations,tobargain collectivelythroughrepresentatives of their own choosing,and to engage in con-certed activities,for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Federation of FlatGlassWorkers of America, affiliated with C. I. 0., as the exclusiverepresentative of all its productionand maintenance employees, ex-cluding window-glass cutters, clerical employees not directly con-nected with production, and supervisory employees, at its flat-glassplants situated in Mt. Vernon, Ohio; Clarksburg, West Virginia;Henryetta, Oklahoma; Crystal City, Missouri; Creighton, Pennsyl-vania;and Ford City,Pennsylvania,in respect to rates of pay,wages, hours of employment, and other conditions of employment;(b)Post immediately notices to its employees in conspicuousplaces throughout its flat-glass plants located in Mt. Vernon, Ohio;Clarksburg,West Virginia ; Henryetta, Oklahoma ; Crystal City,Missouri ; Creighton, Pennsylvania ; and Ford City, Pennsylvania, 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDstating (1) that the respondent will cease and desist as provided inparagraphs 1 (a) and (b) of this Order; and (2) that the respondentwill take the affirmative action required by paragraph 2 (a) of thisOrder;(c)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(d)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.Mn. WILLIAM M. LEISERSON dissenting :I regret that I cannot concur in this decision. It imposes on thelargest single plant of the company a representative for collectivebargaining whom the employees of that plant have not chosen, andit denies these employees any opportunity to express their own freechoice as to representation. It disregards the fact that the companyand the Federation are bargaining collectively in accordance withthe existing contract between them in all the plants of the companywhere the Federation represents the employees, and it convicts thecompany of a refusal to bargain with the Federation as the represent-ative of the Crystal City employees, although the fact is not dis-puted that the Federation has never been designated by a majorityof these employees to act as their representative.This simple issue as to whether a union which represents em-ployees in five plants may be imposed on a sixth without a vote ofsome kind is hidden in the long recital of events and procedures inthe majority opinion, and in the conclusions as to interference, re-straint, and coercion.As a matter of fact no unfair labor practicesare charged or found in the case, aside from the question whetherthe employer must recognize a representative for the Crystal Cityplant who had not been chosen by the employees of that plant.Except for Crystal City, the company and the Union have beenbargaining collectively and making written contracts for a numberof years.There is no complaint as to the bargaining for the em-ployees in the plants included under the contract.The case here isin the nature of a friendly suit to determine whether the law per-mits the certification of the Union for the Crystal City plant withoutan election.Under these circumstances I think the repetition of thelegal verbiage about interference, restraint, and coercion is a mistakethat tends to frustrate the amicable collective bargaining which theAct is designed to promote.The Board was in error, in my judgment, when it merged into asingle bargaining unit the Crystal City employees with the em-ployees in the five plants under contract with the Federation, and PITTSBURGH PLATE GLASS COMPANY531kwithout a vote, certified the Federation as the exclusive representa-tive of the employees in all the plants.,'This does not seem to me,essentially different from the denial of free choice of representativesin cases where employers impose labor. organizations. on theiremployees.The fact that the company formerly dominated the employees'"organization in Crystal City is no justification for the Board's action.in denying some 1,600 employees in the plant an opportunity to selecta representative of their own. In 1938 the company voluntarily con-sented to withdraw all, recognition from the Crystal City Glass;Workers' Union,17 and there is no charge that it 'has in any wayfailed to carry out that stipulation.To assume that the employees.are incapable of making a free choice of representatives because thecompany may have in previous years participated in the affairs oftheir organization seems to me quite improper.I do not think the Board is vested with authority by the Act'toextend to employees in unorganized plants the representatives chosenby organized workers in other plants.The Board's authority is;limited to restraining interference or domination by the employerand to providing the employees an opportunity to express a freechoice as to the representation they desire.Even if the employermisbehaved, that does not justify the Board in taking away fromhis employees the right guaranteed by the Act to have a representa-tive of their own choosing.The majority justifies this procedure by its finding that the em-ployees in all six plants constitute a single appropriate bargaining-unit.But in order to. do this the decision disregards the history ofcollective bargaining with the company and the policies and prac-tices established by the series of contracts made between the Federa-tion and the company. Prior to 1937 all the contracts recognizedthe Federation as the representative of its members only.Thisobviously established neither- a craft, plant, employer unit, nor anyother kind of unit, except the members who belonged to the Federa-tion.Even if the Federation had some members at the Crystal Cityplant and even if these were included under the contract, which is;disputed, since it' is admitted that the vast majority of the CrystalCity employees were not members of the Federation, it is obvious.that the Crystal City plant was not combined with other plants into,a single corporation-wide bargaining unit.Nevertheless, the ma-jority finds that because some Crystal City employees may have beenmembers of the Federation, therefore, a corporation-wide unit wasestablished by collective bargaining.The history of collective bar-161.0N. L. R. B. 1111.118 N. L. R. B. 1210. 532DECISIONSOF RATIONAL LABOR RELATIONS BOARDgaining between the Federation and the company as evidenced bythe written contracts made prior to 1937 clearly establishes that theemployees of the Crystal City plant as a body were never includedin a bargaining unit for which the Federation was authorized to actas a representative.The decision not only disregards the collective bargaining historyand the contracts signed prior to 1937, but it also sets aside thecurrent contract which was signed in 1937.. This contract, by itsexpress terms, applies to five plants only and excludes the CrystalCity plant.To justify this setting aside of the express terms of thecontract, themajority decision argues : "The written agreementsigned on that day, (January 20, 1937) at the insistence of theCompany, despite the Federation's objections, did not cover theFederation members at Crystal City." 18 It seems to me quite im-proper for the Board to go back of a signed agreement and makea finding that the Federation signed it against its will because ofprevious objections to the exclusion of Crystal City. If this isproper, then it is necessary to inquire also whether the companyhad not previously objected to granting wage increases and otherrequests of the Federation to which it finally assented in the agree-ment.Anyone familiar with labor agreements knows that they aremost commonly signed at the insistence of organizations of em-ployees and that the employer reluctantly concedes to the bargainingstrength of labor organizations.The company's position is that the previous contracts did not coverCrystal City and that the Federation never bargained for any ofthe employees at that plant. It holds that the language of the 1937contract merely changed ambiguous wording of the previous con-tracts which might imply that Crystal City was included.That thecompany's position is correct and that the Board is in error in find-ing that Crystal City employees: were covered by the agreementsprior to 1937 is evident from the printed copy of the agreementdated November 26, 1935.This agreement had appended to it a.list of "Occupation Base Rates," which gave occupation numbers,occupation names, and base rates to be paid in various plants of the,company.But Plant No. 9, which is the Crystal City plant, wasnot included in the list.Apparently the parties understood thatemployees at this plant were not covered by the agreement.The current contract dating from 1937 speaks for itself, and thereisno contention that it is not binding on the parties.Yet themajority decision in effect extends it to a plant which is expressly1810 N. L. R. B. 1111, 1117. PITTSBURGH PLATE GLASS COMPANY533excluded by its terms.What the Federation could not itself secureby collective bargaining when the contract was negotiated is givento it by the Board in a finding as to the appropriate bargainingunit.The majority decision argues that the Board has the authorityto determine bargaining units. I do not believe that the Act au-thorizes the Board to establish any bargaining units that suit the,fancy of its members.There is nothing in the record to show that any collective bar-gaining on a corporation-wide basis had ever been carried on.' Innone of the four contracts between the company and the Federation.was the. Federation recognized as the exclusive representative of theemployees of any unit.All the' contracts were negotiated in behalfof such employees only as were members of the Federation.Untilthe agreement of 1937 was negotiated the question of representingCrystal City employees was not discussed in the course of bargain-ing, and then the question was settled by definitely excludingCrystal City.This agreement is now in effect, and the Board maynot under the guise of settling a controversy as to representationextend the agreement to cover a plant expressly excluded by theparties themselves.I am of the opinion, therefore, that the complaint against thecompany, involving as, it does only the refusal to recognize theFederationas representative of :1 he Crystal City employees, shouldbe dismissed.199549-39-vol. 1 55 --3 5